

Exhibit 10.12 Consultancy Agreement of Cristiano Germinario


AGREEMENT


This Agreement is entered into and is effective this 01 day of March, 2007 by
and between Cristiano Germinario, having his principal place of business at 33
Whitehall, 17 Floor, New York City, NY, 10004, and StarInvest Group, Inc., a
Nevada corporation (the “Company”).


WHEREAS, the Company desires to continue to retain Consultant to provide
services to the Company.


NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereto do covenant and agree, as
follows:
 
1. Retention. The Company hereby agrees to continue to retain Consultant to act
as the ___________ of the Company (the "Services"). Consultant agrees to use his
best efforts to supply the Services in a professional and diligent manner, and
to devote as much time and effort as is necessary to perform such Services.
 
2. Term. The term of this Agreement (the “Term”) shall be for 1 year commencing
as of March 01, 2007, but the Company may, with or without cause, elect to
terminate the Agreement by giving five (5) days' written notice. Upon such
termination, Consultant shall be relieved of any further obligation of
performance to the Company; provided, however, that notwithstanding the date of
termination (a) the Company shall pay the Consultant for the remainder of the
Term (b) all obligations of confidentiality, non-disclosure and non-competition
will continue in full force and effect for one (1) year from the effective date
of any termination.
 
3. Compensation. The monthly cash compensation payable to the Consultant is
$5,000 for each month of the Term, payable on a monthly basis.
 
4.  Consultant's Non-Disclosure of Information/Non-Competition.
 
a. The Consultant acknowledges that in the course of its engagement he may
become familiar with trade secrets and other confidential information
(collectively, "Confidential Information") concerning the Company and Consultant
shall hold in a fiduciary capacity for the benefit of the Company all secret,
confidential proprietary information, knowledge or data relating to the Company
that shall have been obtained by the Consultant during its engagement by the
Company and that shall have not been or now or hereafter have become public
knowledge (other than by acts by the Consultant or its representatives in
violation of this Agreement). Consultant agrees that it shall not disclose to
any third party any Confidential Information for any purpose other than the
performance of its duties under this Agreement. During the Term and at all times
thereafter, regardless of the reason for the termination of this Agreement,
Consultant shall not, without the prior written consent of the Company or as
otherwise may be required by law or legal process, communicate or divulge any
such information, knowledge or data to anyone other than the Company and those
designated by the Company.
 
b. Upon completion of the Term or earlier termination of this Agreement for any
reason, Consultant will return to the Company any confidential materials or
information which the Company may have supplied to the Consultant. Consultant
may retain a copy of such materials or information for Consultant's own due
diligence file. However, Consultant hereby agrees not to distribute or release
such confidential materials or information without giving the Company at least
five (5) days' written notice so that Company shall have the opportunity, at
Company's sole cost and expense, to move to prevent Consultant's distribution or
release of the confidential material or information.
 
c. Subject to the limitations set forth herein, Consultant agrees that during
the Term and for a period of one year thereafter he shall not directly or
indirectly, own, manage, control, participate in, consult with, render services
for, or in any manner engage in any business competing with the business of the
Company as such business exists within any geographical area in which the
Company conducts its business. In addition, Consultant shall not solicit,
interfere with or conduct business with any vendors, customers or employees of
the Company during the term of this Agreement or for a period of one year after
the termination hereof. In the event the Company breaches any of its duties or
obligations under this Agreement, the Company agrees that Consultant shall not
be bound by the provisions of this Agreement, except for the provisions
concerning Confidential Information.
 
 
 

--------------------------------------------------------------------------------

 
 
5. Law. This Agreement and all matters and issued collateral thereto shall be
governed by the laws and the courts of the State of New York without regard to
the principles of conflicts of laws.


6. Severability. If any provision of this Agreement becomes or is found to be
illegal or unenforceable for any reason, such clause or provision must first be
modified to the extent necessary to make this Agreement legal and enforceable
and then if necessary, second, severed from the remainder of the Agreement to
allow the remainder of the Agreement to remain in full force and effect.
 
7.  Counterparts. This Agreement may be executed in several counterparts and by
facsimile, and all of such counterparts taken together shall be deemed to be one
Agreement.
 
8. Attorneys' Fees. If either party shall commence any action or proceeding
against the other in order to enforce the provisions hereof, or to recover
damages resulting from the alleged breach of any of the provisions hereof, the
prevailing party therein shall be entitled to recover all reasonable costs
incurred in connection therewith, including, but not limited to, reasonable
attorneys' fees and expenses.
 
9. Notices. Each notice, demand, request, approval or communication ("Notice")
which is or may be required to be given by any party to any other party in
connection with this Agreement and the transactions contemplated hereby, shall
be in writing, and given by personal delivery, certified mail, return receipt
requested, prepaid, or by overnight express mail delivery and properly addressed
to the party to be served at such address as set forth above. Notices shall be
effective on the date delivered personally, the next day if delivered by
overnight express mail or three days after the date mailed by certified mail.
 
10. Entire Agreement. This Agreement contains the entire agreement between
Consultant and Company, and correctly sets forth the rights and duties of each
of the parties to each other concerning such matter as of this date. Any
agreement or representation concerning the subject matter of this Agreement or
the duties of Consultant in relation to Company not set forth in this Agreement
is null and void.
 
11.  Binding Effect. The rights created by this Agreement shall inure to the
benefit of, and the obligations created hereby shall be binding upon the
parties, their heirs, successors, assigns and personal representatives.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first hereinabove written.
 

         

--------------------------------------------------------------------------------

      
Cristiano Germinario 
         
STARINVEST GROUP, INC.
                By:       
Name:

--------------------------------------------------------------------------------

   
Title: 
   

 
 
 

--------------------------------------------------------------------------------

 